Citation Nr: 0328015	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for trichophytosis of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina (NC), that denied the veteran's 
claim of entitlement to an initial disability rating in 
excess of zero percent for his service-connected 
trichophytosis of both feet.  A videoconference Board hearing 
was held before the undersigned Veterans Law Judge in January 
2001.  The Board then remanded thsi claim for additional 
development in a May 2001 decision.

It is noted that the RO increased the evaluation on the 
veteran's service-connected trichophytosis of both feet to 10 
percent disabling, effective in June 1999.  

Because the veteran disagreed with the initial rating 
assigned to his service-connected trichophytosis of both 
feet, the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  
It should also be noted that the issue of entitlement to 
service connection for a scar of the right lower extremity 
due to residuals of a shrapnel wound had been developed and 
certified for appellate review; however, service connection 
was granted and it is no longer before the Board.



FINDING OF FACT

The veteran's service-connected trichophytosis of both feet 
is manifested by, at most, some exfoliation and crusting of 
the exposed areas of the feet.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent on trichophytosis of both feet have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7813 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims for an 
initial disability rating in excess of 10 percent for his 
service-connected trichophytosis of both feet.  The veteran 
and his representative were provided with a copy of the 
appealed rating decision, the Board's May 2001 decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determination made regarding the veteran's claim and the 
requirement to submit medical evidence that comported with 
initial disability ratings in excess of 10 percent on his 
service-connected disability.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Further, VA advised the 
veteran and his representative in a letter, dated in February 
2000, that the veteran was being scheduled for a personal 
hearing at the RO in March 2000, informed them of the 
procedures involved and what issues could be presented, and 
notified them that they could bring any evidence not 
previously considered that they wished to present to VA.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  The veteran notified VA in August 2003 
that he did not have any additional evidence or argument to 
present.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to initial 
disability ratings in excess of 10 percent for trichophytosis 
of both feet poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's Trichophytosis

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints.  A diagnosis of "flat foot - no 
symptoms" was the only notation made concerning the 
veteran's feet following clinical evaluation at the veteran's 
June 1944 enlistment physical examination.    No further 
pertinent assessment was provided, and the veteran was found 
qualified for enlistment.

On July 18, 1944, the veteran reported to the Coast Guard 
Receiving Station, Medical Section, New Orleans, Louisiana, 
as an outpatient.  No complaints were noted.  A report of 
this examination indicates that the veteran's feet were 
soaked in salicylic acid and alcohol on July 27th and 28th, 
1944.  A summary of treatment listed on this examination 
report indicates that the veteran was diagnosed with 
trichophytosis of both feet, and that this disability was 
incurred in service and was not due to the veteran's own 
misconduct.  The veteran was not given any days off duty for 
this condition, and he was discharged fit for duty.

In response to a June 1999 request from the RO for the 
veteran's medical records covering treatment for foot 
problems in 1946, 1947, and 1965, Southeastern Podiatry, 
Wilmington, NC, responded in July 1999 with a statement that, 
since the veteran had not been seen in such a long period of 
time, they had disposed of any relevant medical records.

A review of the veteran's post-service treatment records from 
Cape Fear Foot Center, Shallotte, NC, for the period of 1985 
to 1992, does not indicate any history, diagnosis, or 
treatment of trichophytosis.  

A review of the veteran's post-service treatment records from 
the Mayo Clinic, Jacksonville, Florida, for the period of 
1991 to 1999, does not indicate any history, diagnosis, or 
treatment of trichophytosis.  

On VA (fee-based) outpatient examination in October 1999, the 
veteran complained of bilateral itching and pain, an 
inability to stand or walk properly, with associated pain in 
the lower back and fatigue in the legs and knees.  The 
veteran reported a medical history that included in-service 
fungal infections of both lower extremities.  The examiner 
stated that he had reviewed the veteran's medical records.  
Physical examination of the veteran revealed no ulceration or 
breakdown, no inflammation, edema, or keloid formation, and, 
in general, skin disease was absent.  There were no lesions 
associated with any systemic disease and there were no skin 
lesion manifestations of any nervous condition.  The 
diagnosis included trichophytosis of both feet, inactive.

By rating decision issued in December 1999, the RO granted, 
in pertinent part, the veteran's claim of entitlement to 
service connection for trichophytosis of both feet, 
evaluating it as zero percent (non-compensably) disabling.  

At the veteran's March 2000 personal hearing at the RO, the 
veteran testified that he experienced daily itching and 
burning of his feet, weekly scaling of his feet, his feet had 
blisters and "hard knots," and that these problems had 
existed for "years and years."  The veteran also testified 
that there had been no improvement in his feet since service, 
they never cleared up, and they required constant daily 
medication.

On a VA Form 9 received at the RO in August 2000, the veteran 
stated that his service-connected trichophytosis of the feet 
affected an exposed surface or extensive area of his skin.  
He also stated that this disability covered the tops and 
bottoms of his feet and the skin between his toes and that he 
had constant exfoliation, exudation, and itching.  

In June 2001, the veteran submitted a statement to the RO in 
which he stated that he had no further private medical 
evidence to submit in support of this claim.  The veteran 
also stated that he was continuing to receive regular 
treatment for trichophytosis of both feet at VAMC 
Fayetteville.  

A review of the veteran's outpatient treatment records from 
VAMC Fayetteville for the period of March 2000 to January 
2002 does not indicate any history, diagnosis, or treatment 
of trichophytosis.

On VA (fee-based) outpatient examination by QTC Medical 
Services, Wilmington, NC, on February 2002, the veteran 
complained of pustules on his feet, pain, and itching.  The 
veteran's medical history included that he had incurred 
"jungle itch" on his feet during service.  The examiner 
stated that he had reviewed the veteran's medical records.  
Physical examination of the veteran revealed ulceration on 
the bottoms of his feet from his heels to his toes that were 
approximately 3-4 millimeters in size and oval to round in 
shape with no tenderness or adherence and a very, very hard 
texture.  These ulcerations appeared depressed and pale in 
color with no underlying tissue loss.  There was some 
disfigurement on the veteran's toes from his calluses.  The 
veteran stated that it hurt him to walk and he was unable to 
walk for very long.  In response to specific questions asked 
in the examination request, the VA (fee-based) examiner 
stated that there was evidence of trichophytosis on the 
veteran's heels and toes bilaterally and it resulted in 
ulceration, crusting, itching, and extensive lesions.  The 
examiner's diagnoses included trichophytosis bilaterally, 
under-treated.  

On subsequent VA (fee-based) outpatient examination in 
November 2002, the veteran complained of oozing yellowish 
fluid, itching, crusting, ulcer formation, and shedding, pain 
from shedding skin lesions on his toes and his heels, the 
development of oozing yellow liquid from cracks in between 
the skin of his toes, flare-ups as often as 1-2 times a month 
lasting several days, difficulty performing daily functions 
during flare-ups, and an inability to walk without shoes on 
his feet.  The veteran denied that his skin disability 
involved areas exposed to the sun and stated that his 
treatment in the last 12 months had included topical 
medicines, constant use of corticosteroids, and anti-fungals.  
The examiner stated that he had reviewed the veteran's claims 
file.  Physical examination of the veteran revealed a skin 
disease that was present on the bilateral soles and 
exfoliation and crusting, but no ulceration.  The percent of 
coverage of exposed areas was absent, but 25-50% of the 
veteran's non-exposed areas of the feet were involved, as 
were all of his toenails.  The veteran's skin lesions were 
not associated with a systemic disease or connected with a 
nervous condition.  The diagnoses were dermatophytosis and 
onychomycosis, both feet.  

In response to specific questions asked in the examination 
request, the VA (fee-based) examiner stated in November 2002 
that the veteran's service-connected trichophytosis involved 
25-50% of the areas of the feet and all toenails, and it 
appeared continuous with flare-ups that occurred 1-2 times 
per month lasting several days.  There was evidence of 
trichophytosis on the soles of the veteran's feet, the extent 
was 25-50%, and it was moderate to severe.  The veteran's 
trichophytosis did not involve ulceration, systemic or 
nervous manifestations, but it did involve exfoliation and 
crusting, exudation and itching, extensive lesions, and it 
was repugnant.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The Court also has held that, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that, by regulatory amendment, effective on 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating skin disorders, as defined 
in 38 C.F.R. § 4.118.  See 67 Fed. Reg. 49596-49599 (2002).  
These provisions, which became effective on August 30, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.118 (as in 
effect through August 23, 2002).  (These regulations recently 
were republished without any additional substantive changes 
as of July 1, 2003).  In August 2003, the Board notified the 
veteran and his service representative of the regulatory 
changes to 38 C.F.R. § 4.118.  The veteran responded that 
same month indicating that he had no further evidence or 
argument to present.  Therefore, and especially given that 
the evaluation of the veteran's service-connected 
trichophytosis was increased to 10 percent disabling in July 
2002, the Board determines that the veteran is not prejudiced 
by the change in law that occurred after the initiation of 
his claims.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Accordingly, the Board will consider both the old 
and new rating criteria under 38 C.F.R. § 4.118 and apply the 
criteria which are most favorable to the veteran.  


The Board also notes that the veteran's service-connected 
trichophytosis of both feet is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7813 (2003) (dermatophytosis).  Under the former 38 C.F.R. 
§ 4.118, in effect prior to August 23, 2002, skin 
disabilities are evaluated as eczema, depending on their 
location, extent, and repugnant or otherwise disabling 
character of their manifestations.  The former 38 C.F.R. 
§ 4.118 also provides that the most repugnant conditions can 
be submitted for central office rating with several un-
retouched photographs and that total disability ratings can 
be assigned without reference to central office in the most 
severe cases of pemphigus and dermatitis exfoliativa with 
constitutional symptoms.  See 38 C.F.R. § 4.118 (as in effect 
through August 23, 2002).  Under the revised 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (in effect since August 23, 
2002), the veteran's skin disability can be evaluated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis or eczema, depending on the predominant 
disability.  See 67 Fed. Reg. 49596-49599 (2002) (codified at 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2003)).  In this 
case, given that the veteran's predominant disability 
concerns the skin on his feet, the Board notes that the 
veteran's trichophytosis has been evaluated by reference to 
the rating criteria for eczema (discussed above).  

Turning to the veteran's entitlement to an initial disability 
rating in excess of 10 percent for service-connected 
trichophytosis of both feet, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that an initial 
disability rating in excess of 10 percent is not warranted 
for this disability.  Specifically, the Board finds that, 
under either the former Diagnostic Code 7813, in effect until 
August 30, 2002, or the revised Diagnostic Code 7813, in 
effect since August 30, 2002, the veteran's service-connected 
trichophytosis does not meet the criteria for an initial 
disability rating in excess of 10 percent based on the lack 
of record evidence of constant exudation or itching, marked 
disfigurement, or that it affects more than 20 percent of his 
entire body or exposed areas of the body.  

Viewing the evidence of record under the former Diagnostic 
Code 7813, which rated skin disabilities as for eczema, as 
noted above, the Board finds that there is no evidence that 
the veteran's trichophytosis is manifested by constant 
exudation or itching, or marked disfigurement, such that he 
is entitled to an initial disability rating in excess of 10 
percent.  For example, on VA examination in October 1999, the 
examiner noted that skin disease was generally absent, and 
there were no lesions associated with any systemic disease or 
as manifestations of any nervous condition.  More importantly 
for purposes of this decision, this examiner concluded that 
the veteran's trichophytosis was inactive.  In February 2002, 
the VA (fee-based) examiner noted ulcerations on the bottoms 
of the veteran's feet that were 3-4 millimeters in size with 
no tenderness or adherence and had a pale color but no 
underlying tissue loss, and there was only some disfigurement 
on the veteran's toes from his calluses.  Finally, at the 
veteran's most recent VA examination in November 2002, 
exfoliation and crusting were noted, but there was no 
ulceration present.  Given the symptomatology associated with 
the veteran's service-connected trichophytosis, and given 
that there was no evidence on objective examination that this 
disability manifested itself with constant exudation, 
itching, or marked skin disfigurement, the Board finds that 
an initial disability rating in excess of 10 percent is not 
warranted on the veteran's service-connected trichophytosis 
under the former Diagnostic Code 7813.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (effective through August 23, 
2002).

Similarly, the Board also finds that the veteran is not 
entitled to an initial disability rating in excess of 10 
percent for trichophytosis under the revised Diagnostic Code 
7813.  There is no evidence on the record of this claim that 
the veteran's service-connected trichophytosis affects more 
than 20 percent of his body or exposed areas of his body, or 
that it requires systemic therapy for a total duration of 6 
weeks or more, but not constantly, in the past 12 months.  In 
fact, as noted above, at the veteran's most recent VA (fee-
based) examination in November 2002, he denied that his 
service-connected trichophytosis involved any exposed areas 
of his skin.  In this regard, the Board acknowledges that the 
examiner stated in November 2002 that the veteran's service-
connected trichophytosis covered between 25-50 percent of the 
non-exposed areas of the skin on the soles of his feet.  
Given the symptomatology associated with the veteran's 
service-connected trichophytosis, and given that there was no 
objective evidence that this disability affected more than 20 
percent of the exposed areas of the veteran's body or that it 
required medication for 6 weeks or more in the last 12 
months, the Board finds that the veteran's service-connected 
trichophytosis was most appropriately evaluated as 10 percent 
disabling, and an initial disability rating in excess of 10 
percent is not warranted, under the revised Diagnostic Code 
7813.  See 67 Fed. Reg. 49596-49599 (2002) (codified at 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2003)).

The Board notes further that, upon a review of the entire 
record, the 10 percent evaluation currently assigned to the 
veteran's service-connected trichophytosis of both feet 
reflects the most disabling that this disability has been 
since the veteran filed his service connection claim, which 
is the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings are not warranted for either 
disability.  See Fenderson, supra.

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's service-connected 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or otherwise to render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met for the veteran's service-connected disability.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for initial disability 
rating in excess of 10 percent on either the veteran's 
service-connected trichophytosis of both feet.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  The 
appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for trichophytosis of both feet is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



